STATE OF VERMONT 
                                            
                                ENVIRONMENTAL COURT 
 
                                             } 
Newton Subdivision & PUD                     }                      Docket No. 60‐3‐05 Vtec 
     (Appeal of Hathorn)                     } 
                                             } 
                                                   

                   Decision on Cross Motions for Summary Judgment 

       Byron  Hawthorn  (Appellant)  appealed  from  the  decision  of  the  Town  of 

Thetford (Town) Planning Commission and Zoning Board of Adjustment (ZBA) dated 

February 22, 2005, granting final approval  to Donald and Joyce A. Newton (Appellee‐

Applicants)  for  a  seven‐lot  subdivision/planned  unit  development  (PUD)  located  at 

6925  Vermont  Route  5,  in  North  Thetford.    Appellant  is  represented  by  C.  Daniel 

Hershenson,  Esq.;  Appellee‐Applicants  are  represented  by  Paul  Gillies,  Esq.    Now 

pending before this Court are cross motions for summary judgment. 

                                     Factual Background 

       The following facts are undisputed unless otherwise noted: 

       1.      On  May  14,  1997,  Appellee‐Applicants  acquired  14.4  acres  of  land  (the 

“parcel”) located at 6925 Vermont Route 5, westerly of Vermont Route 5 and southerly 

Vermont Route 244, in the Rural‐Residential district of the Town of Thetford.   

       2.      The parcel is improved with three residences and several storage sheds. 

       3.      The residences are served by on‐site water and septic systems. 

       4.      Prior  to  June  24,  2004,  the  Newtons  submitted  a  subdivision  application 

for the creation of three lots, with lot sizes of 5.0 acres, 4.4 acres, and 5.0 acres.  

       5.      Prior  to  January  7,  2005,  the  Newtons  either  amended  their  initial 

application or submitted a new application to subdivide the parcel into seven lots as a 

PUD.   



                                                  1
            6.          The  proposed  seven‐lot  subdivision/PUD  is  configured  as  follows:  Lot  1 

would contain one as yet unbuilt single family dwelling; Lot 2 would contain one as yet 

unbuilt commercial/retail facility; Lot 3 would be preserved as open space; Lot 4 would 

continue as a site for a “storage facility” and would contain the existing storage sheds; 

and  Lots  5,  6,  and  7  would  each  contain  one  of  the  pre‐existing  residences  with  their 

associated pre‐existing on‐site water and septic systems. 

            7.          On  February  22,  2005,  a  decision  was  apparently  jointly  issued  by  the 

Town Planning Commission and ZBA.1 

            8.          On  March  24,  2005,  Appellant  timely  filed  his  notice  of  appeal  with  this 

Court from the February 22, 2005, decision. 

            9.          On  June  30,  2005,  Appellee‐Applicants  received  wastewater  system  and 

potable  water  supply  permit  No.  WW‐3‐9673  from  the  Department  of  Environmental 

Conservation  of  the  Vermont  Agency  of  Natural  Resources  (ANR).    This  ANR  permit 

approved the seven‐lot subdivision/PUD, with conditions, including the condition that 

approval of Lots 3 and 4 was deferred. 


                                                    Discussion 

            Appellee‐Applicants have moved the Court for summary judgment, seeking the 

dismissal  of  nine  of  the  seventeen  questions  in  Appellant’s  Statement  of  Questions, 

specifically Questions 1, 9, 10, 11, 12,  13, 14, 16, and  17.  Appellant opposes Appellee‐

Applicants’  motion,  and  moves  for  summary  judgment  on  Questions  12,  16,  and  17.  

Appellee‐Applicants  oppose  the  latter  motion  as  well.    The  parties’  filings  reveal  that 

some material facts are agreed upon, and some remain in dispute. 




                                                 
1  The Court has not yet received a copy of the February 22, 2005, Decision.  We request that Appellee‐
Applicants immediately file a copy of that Decision, so that the Court may determine whether there are 
factual determinations or legal conclusions that were not appealed from. 


                                                         2
            The questions presented by the parties’ multiple filings raise overlapping issues 

that  are  relevant  to  the  proposed  subdivision  and  development.    We  have  created  the 

following categories for the issues raised, for sake of clarity. 

A.)         Completeness of application. 

           Questions  1  and  10  essentially  ask  whether  the  application  was  complete.  

Appellee‐Applicants  ask  this  Court  to  dismiss  Questions  1  and  10,  asserting  that 

“Thetford’s  subdivision  regulations  explain  what  is  required  for  a  major  subdivision 

[and] . . . . [a]ll of that material was submitted [in the application and plat2],” Appellee‐

Applicants’  Mot.  for  Summ.  J.  at  2.    Appellant  responds  that  the  application  “lacks 

numerous items required by the subdivision and PUD regulations,” Appellant’s Mem. 

in Support of his Mot. for Summ. J. at 15, including items required to be submitted with 

the preliminary plat under Subdivision Regulations (Subdivision) §§ 6.08(E) and 6.08(J), 

a  soil  survey  plan  showing  soil  mapping  units  and  boundaries  as  required  by 

Subdivision §§ 6.08(J) and 6.14(B)(2), and the proposed method of sewage disposal for 

Lots 2, 3, and 4 as required by Zoning Ordinance (Zoning) § 395(8)(c).   

            Major  subdivisions,  such  as  this  one,  require  both  preliminary  and  final  plat 

approval.    The  application  for  preliminary  approval  “shall  be  accompanied  by  all 

information described in Section 6.08,” pursuant to Subdivision § 3.04, including “[s]oil 

mapping  units  and  unit  boundaries  [and] . . . . [s]ewage  disposal  information  as 

required  under  Section  6.14,”  Subdivision  § 6.08(J).    Section  6.14  relates  to  on‐site 

sewage  disposal  and  requires  the  subdivider  to  provide  detailed  soil  survey 

information, Subdivision § 6.14(B)(2).   

            The  parties  dispute  whether  the  application  contains  all  the  required 

information, but it appears that at least the soil mapping units and unit boundaries are 

                                                 
2  The reproduction of the plat provided to the Court with the application is mostly illegible due to size 
reduction  and  low  resolution.    We  are  unable  to  determine  exactly  what  the  plat  shows.    We  ask  that 
Appellee‐Applicants provide the Court and Appellant with a clean copy of this plat. 


                                                         3
missing  from  the  application  materials.    In  this  de  novo  proceeding,  Appellee‐

Applicants  will  have  the  opportunity  to  supplement  their  application  materials  with 

any information that may have been lacking when the application was presented to the 

Planning Commission and ZBA.  While Questions 1 and 10 turn on disputed facts, and 

therefore are not appropriate for summary judgment, Appellee‐Applicant will bear the 

burden  of  showing  compliance  with  the  informational  requirements  of  Subdivision 

§ 6.08 and other applicable sections of the Regulations and Ordinance at or prior to the 

merits hearing.  

B.)         Conformance with statutory provisions. 

            Question 9 asks: “Whether the project as proposed is in compliance with Title 24 

V.S.A.  § 4407(12),  4417  (amended),  4418  (amended)  and  4413.”    The  provisions  of  24 

V.S.A.  § 4413  have  no  bearing  on  the  issues  in  this  appeal.    That  part  of  Question  9 

relating to § 4413 is therefore dismissed.   

            Section  4407  was  repealed  on  June  30,  2004.    Appellee‐Applicants’  original 

application  for  a  three‐lot  subdivision  was  submitted  prior  to  June  20,  2004;  that 

application  was  therefore  governed  by  § 4407.    Between  June  20,  2004,  and  January  7, 

2005,  Appellee‐Applicants  either  amended  their  original  application  to  include  seven 

lots, or submitted a new application for a seven‐lot subdivision/PUD.  Appellant argues 

that if the seven‐lot subdivision/PUD is an amendment to the original application, then 

§ 4407(12) applies.  Appellant argues in the alternative that if the Court determines that 

a new application was filed after June 30, 2004, then § 4417 applies.   

           The  question  of  whether  § 4407(12)  or  § 4417  applies  to  the  application  is  of  no 

great  import,  because  both  sections  provide  a  municipality  with  similar  authority  to 

authorize  planned  unit  developments.3    See  the  former  § 4407(12)  (“Any  municipality 

                                                 
3 To the extent that a distinction between § 4407 and § 4417 is important, we hold as a matter of law that 
the  application  for  a  seven‐lot  subdivision/PUD  is  a  new  application  governed  by  § 4417,  and  not  an 
amendment  to  the  application  for  a  three‐lot  subdivision,  because  an  application  under  the  PUD 


                                                        4
may adopt zoning regulations providing for planned unit developments”) as compared 

to  the  current  § 4417(a)  (“Any  municipality  adopting  a  bylaws  should  provide  for 

planned unit developments to permit flexibility in the application of land development 

regulations”).  Thetford’s zoning ordinance, which was last amended in 1999, provides 

for planned unit developments at § 395, stating that “in order to encourage flexibility . . 

.  the  Planning  Commission  shall  encourage  and  support  an  owner  .  .  .  to  develop  the 

tract as a . . . Planned Unit Development.”  

            Both  24  V.S.A.  § 4417  and  § 4418  are  enabling  laws;  § 4417  encourages 

municipalities  to  adopt  bylaws  providing  for  planned  unit  developments,  and  § 4418 

grants  municipalities  the  authority  to  regulate  subdivisions  by  adopting  subdivision 

bylaws.   The  question  before  us  on  appeal  is  not  whether  the  project  is  in compliance 

with  the  state  statutes  authorizing  local  regulations,  but  whether  the  local  regulations 

are  valid  and  whether  the  project  is  in  compliance  with  those  local  regulations.    That 

part  of  Appellee‐Applicants’  motion  seeking  dismissal  of  Question  9  should  therefore 

be granted.     

C.          Minimum lot sizes. 

            Appellant asks in Question 11:  

            Whether  the  project  as  applied  for  in  the  rural  residential  zoning  district 
            justifies  the  waiver  of  the  district  minimum  lot  size  requirements  of  one 
            dwelling unit per 80,000 square feet per lot by authorizing the creation of 
            seven separate lots of which five lots would be less than the 80,000 square 
            foot minimum lot requirement.   

            Planned unit development bylaws authorize “uses, densities, and intensities that 

do not correspond with or are not otherwise expressly permitted by the bylaws for the 

area in which a planned unit development is located . . . ,” 24 V.S.A. § 4417(d).  See also 

Anderson’s American Law of Zoning, stating that “planned unit development permits 
                                                                                                                                                             
regulations  combines  zoning  and  subdivision  review,  and  is  thus  qualitatively  different  than  an 
application under subdivision regulations alone.     


                                                                             5
the inclusion of a variety of housing types, lot sizes, and even nonresidential uses on a 

single tract,” 2 K. Young, ANDERSON’S  AMERICAN  LAW OF  ZONING § 11.14 (4th ed. 1996); 

and that planned unit development “is intended to bring an element of flexibility into 

an otherwise rigid system of [zoning] controls,” id. at § 11.15.    

       Appellant  argues  that  while  the  statute  authorizes  deviations  from  “uses, 

densities, and intensities,” 24 V.S.A. § 4417(d), it does not expressly allow for deviations 

from the minimum lot size in the zoning district surrounding the PUD.  This argument 

is unavailing.  As noted above, the purpose of PUD regulations is to allow for flexibility 

of otherwise rigid land use controls.  Planned unit development bylaws allow the Town 

to “vary the requirements of the zoning ordinance,” In re Taft Corners Associates, Inc., 

171 Vt. 135, 138 n.3 (2000).  Lot size is one of the requirements that may be varied in a 

planned  unit  development  in  Thetford,  pursuant  to  Subdivision  § 6.13(B),  which 

provides that:  

       All  lots  shown  on  the  final  plat  must  conform  to  the  minimum  area  and 
       dimension requirements of the Zoning Ordinance if one exists.  However, 
       if allowed  in  the  zoning  regulations, a subdivision  plat  may be designed 
       for  cluster  or  planned  unit  development,  provided  all  requirements  of 
       these and such zoning regulations are met.  

       The  Town  zoning  regulations  also  anticipate  and  authorize  development  in 

which “undersized” lots may be permitted, via the language of Zoning § 395(5): 

       Density  may  vary  with  development.    The  total  permitted  number  of 
       dwelling  units  may  be  allowed  to  exceed  the  number  which  could  be 
       permitted  .  .  .  if  the  land  were  subdivided  into  lots  in  conformance  with 
       the  zoning  regulations  for  the  district  in  which  the  land  is  situated, 
       however,  in no  case shall the  density, as  measured in dwelling units per 
       acre,  be  greater  than  20%  more  than  the  density  that  would  be  allowed 
       using a conventional development pattern. 

       The  proposed  seven‐lot  PUD  is  situated  within  the  Rural  Residential  district.  

The Zoning Ordinance provides a schedule of area and bulk requirements for planned 

residential developments (PRDs), “Schedule B” appearing at the end § 395.   Schedule B 


                                                 6
provides that the “overall density of development” in the Rural Residential district shall 

be one dwelling unit per 80,000 square feet (emphasis added).  Section 395(5) allows for 

a density reduction of no more than 20% when a PUD is proposed, but that bonus is not 

needed  here  to  approve  the  application.    The  proposed  project  area  is  14.4  acres,  or 

627,264 square feet, which equates to a capability of the original parcel accommodating 

up to seven lots.  Thus, even though five of the lots are less than 80,000 square feet in 

area, the overall density is well within the allowed limits.  Appellee‐Applicants’ motion 

seeking  dismissal  of  Question  11  should  therefore  be  granted,  as  density  variation  is 

specifically allowed under Zoning § 395(5).4   

D.)        Approved septic system designs. 

            Question 12 asks: “Whether the project as proposed can be approved where three 

of the proposed lots (2, 3 and 4) do not have approved septic systems and where final 

design plans for said systems have not been submitted as part of the application.”  The 

application for the seven‐lot subdivision/PUD5 lists Lots 2, 3, and 4 as “Water and Sewer 

systems deferred.”   

            Section  395(8)(c)  of  the  Zoning  Ordinance  states  that  every  proposal  for  a  PUD 

“shall  include . . . information  which  describes  the  proposed  method  of  water  supply 

and sewage disposal.”  Appellee‐Applicants’ proposal contains no such information for 

Lots  2,  3,  and  4,  and  thus  is  not complete.    However,  as  this  is  a  de  novo  proceeding, 

Appellee‐Applicants  will  have  the  opportunity  to  correct  this  deficiency  prior  to  a 

hearing on the merits of their application. 

            Appellee‐Applicants  have  received  an  ANR  wastewater  system  and  potable 

water  supply  permit.    The  state  permit  restricted  development  on  Lots  3  and  4,  and 
                                                 
  See also Zoning § 493 (“Lot size averaging is permitted to allow flexibility of design and to encourage a 
4

mix of lot sizes . . . provided that land equal in area to the difference between the proposed lot and the 
minimum lot size is restricted from development . . . through the grant of a conservation easement to the 
Town or to a conservation organization approved by the Planning Commission.”). 
5  See Section (c) titled “Proposed Method of Water and Sewer.” 


                                                     7
required any deed for these parcels to include a statement6 that “this lot may not be able 

to meet state standards for a potable water supply or wastewater disposal system and 

therefore this lot may not be able to be improved.”   

           The state permit approved Lot 2 for the construction of an office building with a 

maximum  of  eight  employees.    In  deciding  to  issue  the  state  permit,  ANR  relied  on 

Appellee‐Applicants’ “Overall Site Plan” dated June 20, 2004 and revised June 28, 2005; 

and on Appellee‐Applicants’ “Septic System Design” dated April 5, 2004.  These plans 

included  soil  boring  and  percolation  testing  data,  but  it  is  unclear  whether  that  data 

constitutes a “soil survey report and plan” as required under Subdivision § 6.14(B)(2).    

           A closer look at the proposed uses for Lots 3 and 4 reveals why a septic system 

design  was  not  prepared.    Appellee‐Applicants’  propose  to  preserve  Lot  3  as  open 

space held in common for the benefit of the other six lots.  Proposed uses on Lot 3 will 

be limited to passive recreation, gardening, and other agricultural uses.  Lot 3 will not 

be served by a septic system, as the use proposed does not require one.  Likewise, Lot 4 

is proposed for commercial use and would contain the existing storage sheds, a use for 

which  no  septic  system  is  required.    The  state  permit  requires  that  notice  be  given  to 

potential  purchasers  of  Lots  3  and  4  that  development  requiring  a  septic  or  water 

system may not be possible.  The fact that Lots 3 and 4 do not have an approved septic 

system  is  no  barrier  to  approval  of  the  application  when  no  septic  system  would  be 

required  for  the  use  proposed  for  those  lots,  but  information  regarding  the  proposed 

(lack of) a system must be included in the application, pursuant to Zoning § 395(8)(c).   

           Lot 2 is proposed for commercial use, and has received a state permit, as noted 

above.    But  in  order  for  Appellees’  application  to  be  in  compliance  with  the  Town 

subdivision and zoning regulations, information describing the water and septic system 

for  Lot  2  must  be  included  in  the  application.    If  Appellee‐Applicants  wish  to 

                                                 
6  This statement mirrors language that was often referred to as “deferral language.” 


                                                     8
incorporate their state permit into their PUD application, they must do so explicitly, see 

Appeal of Green Meadows Center, LLC, Docket No 208‐12‐01 Vtec (Vt. Envtl. Ct., Dec. 

19, 2002), slip op. at 3 (“if the Applicant proposes to incorporate its Act 250 permit into 

its PUD application, it must do so explicitly.”).   

        Since compliance with the Town regulations is lacking, at this point, on the septic 

design  issues  for  Lots  2,  3,  and  4,  Appellee‐Applicants’  motion  seeking  dismissal  of 

Question  12  must  be  denied.    But  Appellant’s  motion  for  summary  judgment  on 

Question  12  should  likewise  be  denied  as premature,  with  an  opportunity  to  renew  if 

Appellee‐Applicants  are  unable  or  unwilling  to  correct  these  deficiencies  in  their 

application.   

E.)     Use restrictions. 

        Question 13 asks: “Whether the project as proposed can be approved if it results 

in a predominant use of land which is substantially different from the uses permitted in 

the district in which the project is located.”   

        Appellee‐Applicants propose both residential and commercial uses on the PUD.  

Appellant  apparently  believes  that  such  a  mixed  use  is  prohibited  by  the  zoning 

ordinance.  He is mistaken.  A PUD is a conditional use in the Rural Residential district, 

“subject to the provisions of section 395,” which states in subsection (5) that, in a PRD or 

PUD: 

        The  predominant  use  of  the  land  shall  not  differ  substantially  from  the 
        uses permitted in the district in which the plan is located.  In a PUD in a 
        residential  district,  commercial,  educational  and  public  facilities  may  be 
        allowed  which  are  designed  to  serve  the  development  and  the  area 
        around the development.   
Zoning § 395(5). 

        The  proposed  residential  uses  of  Lots  1,  5,  6,  and  7  are  consistent  with  the 

permitted  residential  use  in  the district.    As  this  permitted  use  is  proposed  on  four  of 

the seven lots, it is the predominant use of the land, and the proposed commercial uses 


                                                  9
are subordinate.  This allocation of the combined uses is reinforced by analyzing the lot 

usage by acreage: 6.48± acres will be devoted to residential use, 5.75± acres will remain 

as undeveloped common land, adjoining the residential lots, and only 2.2± acres will be 

devoted  to  commercial  use.    The  proposed  PUD  thus  complies  with  Zoning  § 395(5).  

Appellee‐Applicants’  motion  seeking  dismissal  of  Question  13  should  therefore  be 

granted.7 

F.)         Nonconformities. 

            Question  14  asks:  “Whether  the  creation  of  lots  which  do  not  conform  to  the 

Zoning Ordinance is permissible pursuant to § 721 of the Zoning Ordinance where said 

lots would result in a new violation of said ordinance with regard to pre‐existing non‐

conforming  structures.”    Section  721  states  “[a]ny  lawful  non‐conforming  building  or 

structure in existence at the time of passage of this ordinance may continue unchanged, 

but may not be altered or expanded in any way which will result in a new or increased 

violation, except as provided herein.”   

           It is undisputed that the 14.4 acre lot as it currently exists is non‐conforming, but 

the  parties  are  in  dispute  as  to  whether  the  existing  structures  predate  the  Town’s 

adoption of zoning.8  Appellant argues that “[c]onverting multiple structures on a single 

lot  into  structures  on  multiple  subsized  lots  creates,  by  definition,  a  new  violation,” 

Appellant’s  Mem.  in  Support  of  his  Mot.  for  Summ.  J.  at  21.    However,  the  proposed 

“subsized” lots will not constitute a new zoning violation if they comply with the PUD 

                                                 
7  We note that the Zoning Ordinance states that the “general purpose” of the Rural Residential district 
“shall be . . . [t]o maintain a low density rural character primarily as a district of farms, residences and 
woodlands.”    The  approval  of  PUDs  (and  PRDs)  in  the  Rural  Residential  district,  with  their  higher 
densities, may eventually frustrate this general purpose.  However, that concern is best addressed by the 
Town in its Town Plan, and does not appear to have a bearing on this application.     
8  Appellant asserts that “it is uncertain” whether the structures (three houses and several storage sheds) 
predate  zoning,  but  Appellee‐Applicants  represent  that  “the  house  and  sheds  were  constructed  before 
1972  (one  in  the  1950’s,  second  in  1969),  before  zoning,  and  thus  are  grandfathered.”    Appellee‐
Applicants’ assertion does not account for all three residences, so to the extent that this issue proves to be 
a material one, we expect that the evidence offered at trial will clarify it.  


                                                      10
regulations  in  Zoning  § 395,  as  discussed  above.    Lots  within  a  PUD  meeting  the 

requirements  of  § 395  do  conform  to  the  Zoning  Ordinance.    Therefore,  Appellee‐

Applicants’ motion seeking dismissal of Question 14 should be granted. 

G.)      Selectboard review. 

         Question 16 asks: “Whether § 490 of the Zoning Ordinance allows the reduction 

in minimum lot area where, as in this application, onsite water and sewage systems are 

proposed.”9    Section  490  states  that  where  on‐site  water  and  sewage  systems  are 

proposed,  the  minimum  lot  area  must  be  approved  by  the  Board  of  Selectmen,  and 

“shall not be less that that required for the district in which the use is to be located.”   

         Appellee‐Applicants argue that the required lot area in this case is not the 80,000 

square  feet  required  in  the  Rural  Residential  district,  but  rather  any  lot  area  allowed 

under  either  the  PUD  regulations  or  the  lot  size  averaging  provision  of  Zoning  § 493.  

Appellant notes that adequate disposal of sewage is a vital matter of public health, and 

argues that the 80,000 square foot minimum is an absolute floor in the Rural Residential 

district where on‐site water and sewage systems are proposed.  Allowing lots with on‐

site sewage to comply with the more flexible PUD or lot averaging area requirements, 



                                                 
9  As both this Question and Question 17 turn on the interpretation of Zoning Ordinance § 490, we quote 
that section full here: 
         Where on‐site water and sewage systems are used in place of public or approved private 
         off‐site  water  and/or  sewage  facilities,  the  minimum  lot  area,  width  and  depth  shall  be 
         subject to approval of the Board of Selectmen, but shall not be less than that required for 
         the  district  in  which  the  use  is  to  be  located.    When  doubt  exists  with  the  Board  of 
         Selectmen as to the adequacy of the soil structure of the lot to properly accommodate an 
         on‐site  water  and/or  sewage  system,  the  Board  of  Selectmen  may  require  the  property 
         owner to obtain an opinion from a registered engineer as to the size of the lot required 
         for  an  on‐site  water  and/or  sewage  system  to  operate  on  the  lot  according  to 
         recommended Health Regulations of the Vermont Department of Health.  If the findings 
         of the engineer indicate that larger lots are necessary, the Board of Selectmen may require 
         a lot size in excess of the minimum required for that zoning district in which the lot or 
         lots is located. 
Zoning § 490.   


                                                          11
Appellant  implies,  would  result  in  the  approval  of  lots  with  insufficient  area  for  a 

properly functioning sewage system.   

           The  lot  area  required  here  is  the  area  required  by  the  subdivision  and  zoning 

regulations  when  the  relevant  provisions  are  read  in  harmony  and  with  reference  to 

each other.  Since the relevant regulations provide for flexibility in lot area when a PUD 

is  proposed,  the  “required”  lot  area  for  lots  in  a  PUD  is  not  the  80,000  square  foot 

minimum set out in Schedule A, but a variable area, that is subject to ZBA approval in 

the first instance and review by this Court when an appeal is taken.   

            Where, as here, on‐site sewage and water systems are proposed, approval by the 

Selectboard  is  required  pursuant  to  Zoning  § 490.10    However,  we  read  that  ordinance 

provision,  as  applied  here,  as  providing  the  Selectboard  with  discretion  to  determine 

whether the lots permitted through the PUD approval process are sufficient in size and 

dimension  to  accommodate  the  proposed  on‐site  waste  disposal  systems.    Appellee‐

Applicants’  motion  seeking  to  dismiss  Question  16  should  therefore  be  granted,  and 

Appellant’s motion for summary judgment on this same Question should be denied.11    

      Question  17  causes  us  to  look  at  issues  similar  to  Question  16.    The  former 
Question asks:  
           Whether  a  planned  unit  development or  major subdivision  approval  can 
           be  granted  where  the  proposed  subdivision  proposes  onsite  water  and 
           sewage  systems  and  lots  which  do  not  meet  the  minimum  lot  area 
           requirements  of  the  Zoning  Ordinance  without  evidence  that  said 
           minimum  lot  areas  have  been  approved  by  the  Board  of  Selectmen 
           pursuant to § 490 of the Zoning Ordinance.   
                                                 
   The requirement that the Selectboard approve the lot dimensions serves to prevent the approval of lots 
10

that  are  not  large  enough  to  adequately  dispose  of  waste  via  an  on‐site  sewage  disposal  system.    The 
Thetford  Selectboard,  as  in  many  Vermont  municipalities,  presumably  also  serves  as  the  Town  sewer 
commissioners. 
   Our analysis here actually results in Appellant’s Question 16 being answered in the affirmative: that is 
11

that,  depending  upon  the  completeness  of  the  evidence  Appellee‐Applicants  present  at  trial,  §  490 
“allows  [for]  the  reduction  in  minimum  lot  area  where,  as  in  this  application,  onsite  water  and  sewer 
systems  are  proposed.”    While  we  are  answering  Appellant’s  Question  in  the  Affirmative,  our  analysis 
also leads us to grant Appellee‐Applicant summary judgment on this issue. 


                                                         12
       Section  490  explicitly  requires  approval  of  lot  dimensions  by  the  Selectboard 

when on‐site sewage and water systems are proposed.  Appellee‐Applicants “recognize 

that this is [their] responsibility,” but argue that an appeal of a PUD decision does not 

involve  § 490.    Appellee‐Applicants  assure  the  Court  that  “[b]y  the  time  this  matter  is 

heard  by  the  Court,  that  requirement  [of  Selectboard  approval  under  §  490]  will  be 

fulfilled,”  but  assert  that  Selectboard  approval  is  not  a  prerequisite  to  Planning 

Commission  approval  of  a  PUD  application.    However,  Subdivision  § 6.14(B)(1)  states 

that  “[w]here  individual,  on‐lot  sewage  systems  are  proposed  .  .  .  [n]o  subdivision  of 

land will be approved by the Commission where it creates a lot or site that will not meet 

the  minimum  standards  and  design  requirements  imposed  by  .  .  .  municipal 

regulations.”  Section 490 imposes a minimum standard regarding lot size, consisting of 

that lot size determined by the Selectboard to be adequate to properly accommodate an 

on‐site  water  and/or  sewage  system.    As  the  Selectboard  has  not  yet  made  that 

determination,  the application was deficient and the  Planning Commission’s approval 

of the PUD was premature.   

       As noted in the discussion of Questions 1 and 10, Appellee‐Applicants have the 

opportunity in this de novo proceeding to correct deficiencies in their application.  Since 

Appellee‐Applicants’  are  confident  that  Selectboard  approval  will  be  secured  before  a 

merits  hearing,  this  Court  will  be  able  do  what  the  Planning  Commission  could  not: 

determine  under  Subdivision  § 6.14(B)(1)  whether  the  lots  meet  the  requirements 

imposed in connection with the Selectboard review under Zoning § 490.  We therefore 

answer  Appellant’s  Question  17  in  the  negative  and  await  Appellee‐Applicants’ 

evidentiary offerings at trial regarding compliance with § 490. 

 

       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that Appellant’s Motion for Summary Judgment on Question 12 is DENIED, but with 

an  opportunity  to  renew  if  Appellee‐Applicants  fail  to  provide  information  which 


                                                13
describes the proposed method of water supply and sewage disposal on Lots 2, 3, and 4; 

Appellant’s  Motion  for  Summary  Judgment  on  Question  16  is  DENIED;  and 

Appellant’s Motion for Summary Judgment on Question 17 is GRANTED. 

       Appellee‐Applicants’ motion seeking dismissal of  Questions 9, 11, 13, 14, and 16 

is  GRANTED;  and  Appellee‐Applicants’  motion  seeking  summary  judgment  on 

Questions 1, 10, 12, and 17 is DENIED.  


       This matter will proceed to a hearing on the merits of Questions 1 through 8, 10, 

12,  and  17.    The  hearing  shall  be  scheduled  pursuant  to  separate  notice  by  the  Court 

Manager.    Appellee‐Applicants  will  have  the  opportunity  to  submit,  prior  to  the 

hearing,  any  information  that  may  have  been  lacking  in  the  application  before  the 

Planning Commission. 

                 Done at Berlin, Vermont, this 1st day of March, 2006. 


                                              

                                             __________________________________________ 
                                                Thomas S. Durkin, Environmental Judge 
 




                                                 14